The following opinion was filed on February 5, 1974.
Per Curiam
(on motion for rehearing). Plaintiff in error, David Aller, has moved for rehearing on the issue of whether evidence of a drug sale subsequent to that for which he was being tried was admissible in his trial on the initial charge. While the issue was properly preserved for appeal, the evidence was clearly admissible to rebut the defense of entrapment. State v. Monsoor (1973), 56 Wis. 2d 689, 203 N. W. 2d 20. “. . . This evidence need not be confined to past felony convictions and criminal reputation, and, as we have held, need not be limited to conduct occurring prior in time to the crime charged. . . .” Id. at pages 703, 704.
Motion for rehearing denied.